DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 05/29/2020.
Claims 1-12, 14, 19, 23, 27, 30, 36-38 are pending of which claims 1, 19, 36, are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020, 04/05/2021, 07/29/2021 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
35 USC 112,6TH Considerations
Claim limitation “a determining module, which is configured to determine a codebook … and decoding module, which is configured to decode the codebook” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “determining module, which is configured to … and decoding module, which is configured to” coupled with functional language “determine a codebook…and decode the codebook” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 36 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
  a determining module, which is configured to determine a codebook … (see fig.5, 52) and decoding module, which is configured to decode the codebook(see fig.5, 54).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claim 36 is objected to because of the following informalities:
Regarding claim 36, it is recited “An information decoding apparatus, comprising: a processor and a memory, wherein the memory stores processor-executable programs, the processor-executable programs, when executed by the processor, comprise:…”it is unclear whether apparatus or processor include determining module… and decoding”. A review of the specification shows, see fig.5 & see para.0096, the apparatus includes determination module 52 and a decoding module 54. Thus, the Examiner would like to suggest that the Applicant rewrites step includes “a processor and a memory, wherein the memory stores processor-executable programs, the processor-executable programs, when executed comprise” so that it becomes clear that the information decoding apparatus comprising determination module 52 and a decoding module 54.

Appropriate correction is required.
Allowable Subject Matter
Claims 2-7, 9-12, 14, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach “wherein in a case of using the manner one to determine the codebook, a scheduling unit group in part or all of the plurality of carriers and aligned with a first specified scheduling unit in the first reference carrier uses a pre-agreed fixed codebook, wherein the scheduling unit group comprises a plurality of scheduling units in the part or all of the plurality of carriers and aligned with the first specified scheduling unit”, as substantially described in claim(s) 2.  These limitations, in combination with the remaining limitations of claim(s) 2, are not taught nor suggested by the prior art of record.
5-7 are also allowed because claims 5-7 depend respectively from claim 2 that I indicate above as allowable.

The prior art of record fails to teach “wherein determining the codebook based on the first reference carrier in the plurality of carriers configured for the terminal comprises: determining at least one scheduling unit group comprised in the plurality of carriers according to the first reference carrier, determining a first codebook corresponding to the at least one scheduling unit group according to the at least one scheduling unit group, determining a second codebook according to a scheduling unit in the first reference carrier and a scheduling unit in a carrier whose scheduling-unit time duration is same as a scheduling-unit time duration of the first reference carrier, and determining the first codebook and the second codebook as the codebook; or determining at least one scheduling unit group comprised in the plurality of carriers according to the first reference carrier, and determining the codebook according to a frequency-domain priority rule and according to scheduling units and the at least one scheduling unit group in the plurality of carriers”, as substantially described in claim(s) 3.  These limitations, in combination with the remaining limitations of claim(s) 3, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “wherein a composition of the codebook comprises at least one of: in a case where the codebook is a dynamic codebook, and at least one scheduling unit in a scheduling unit group transmits the plurality of PDSCHs or TBs, composing a corresponding HARQ-ACK according to a pre-agreed fixed codebook corresponding to the scheduling unit group; and  in a case where no scheduling unit in the scheduling unit group transmits the plurality of PDSCHs or TBs, not composing, by the scheduling unit group, the corresponding HARQ-ACK; or in a case where the codebook is a fixed codebook, for each scheduling unit group, composing a corresponding HARQ-ACK according to a pre-agreed fixed codebook corresponding to the each scheduling unit group”, as substantially described in claim(s) 4.  These limitations, in combination with the remaining limitations of claim(s) 4, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “wherein before determining the codebook based on the DAI information sent to the terminal, the method further comprises at least one of: at a scheduling occasion of a scheduling unit in which a last PDSCH or TB of a plurality of scheduled PDSCHs or TBs is located or within a scheduling unit in which the last PDSCH or TB is located, sending the DAI information to the terminal by using downlink control information (DCI) in a mini-slot; or sending a predetermined amount of DCI carrying the DAI information to the terminal at a public DCI listening occasion set for a carrier configured for the terminal”, as substantially described in claim(s) 9.  These limitations, in combination with the remaining limitations of claim(s) 9, are not taught nor suggested by the prior art of record.
Claims 10-12, 14, 27 and 30 is/are also allowed because claims 10-12, 14, 27 and 30 depend respectively from claim 9 that I indicate above as allowable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim “38” recites a “storage medium”, with nothing in the specification specifically limiting this medium from being a transitory medium (i.e. such as a signal medium), which is considered non-statutory. Further, the USPTO Official 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (US 2020/0374044) and in view of Park (US 2017/0134140).

Regarding claim 1, Lei’044 discloses an information decoding method, comprising: 
see para.0057, which discusses the HARQ-ACK codebook transmitted to the base unit, see fig.16, 1605-1610, see fig17, 1705 and 1715, thus determining codebook) used by hybrid automatic repeat request acknowledgments (HARQ-ACKs) (see para.0057, which discusses concatenate the carrier group and reference slot HARQ-ACK codebooks to form the HARQ-ACK Codebook, thus codebook used for HARQ-ACK codebooks) of a plurality of physical downlink shared channels (PDSCHs) or(due or language, only one of them is being considered) transport blocks (TBs) fed back by a terminal (see para.0117, which discusses receiving 1610 a HARQ-ACK codebook from the remote unit for the downlink slot set, wherein the HARQ-ACK codebook for the downlink slot set corresponds to all downlink transmissions in the downlink slot set, see para.0051, which discusses downlink set including multiple downlink transmission, such as PDSCH transmission(s) as plurality of PDSCHs)in at least one of following manners: 
manner one: determining based on a first reference carrier in a plurality of carriers configured for the terminal (see para.0115-0116, which discusses determine based on reference slot…of a carrier group transmitted to a remote unit/UE 205, see fig.5-15, which shows reference carrier in a group/plurality of carriers, see para.0052); or(due or language, only one of them is being considered);  
(see para.0115, which discusses each of the multiple downlink transmissions[received from the base unit] having a downlink assignment index (DAI), see fig.2, which shows UE 205 receives downlink slot set and associated DAI 215, thus determine based on DAI, see fig.5-15, which shows DAI).
As discussed above, although Lei’044 discloses receive a HARK-ACK codebook from the remote unit (see fig.16, 1610, see fig.1, 1715), Lei’044 does not explicitly show the use of “decoding the codebook” as required by present claimed invention.  However, including “decoding the codebook” would have been obvious to one having ordinary skill in the art as evidenced by Park’104.  
In particular, in the same field of endeavor, Park’104 teaches the use of decoding the codebook (see para.0009, which discusses the UE to successfully encode a HARQ-ACK and to enable eNB to successfully decode the HARQ-ACK).
In view of the above, having the system of Lei’044 and then given the well-established teaching of Park’104, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of “Lei’044” to include “decoding the codebook” as taught 
Regarding claim 8, Lei’044 discloses wherein the first reference carrier is at least one (due to one, only one of them is being considered) of: a carrier with a minimum subcarrier spacing in the plurality of carriers; a carrier with a longest scheduling-unit time duration in the plurality of carriers; a reference carrier configured for the terminal; or a predetermined reference carrier (see abs, which discusses an apparatus transmit to a remote unit as terminal multiple downlink transmissions in a downlink slot set, where the downlink lot set comprise a first number of reference slot, see fig.5-15, which shows reference slot with carrier(s),  see fig.16, 1605, see fig.17, 1705, see para.0042).
Regarding claim 36, Lei’044 discloses information decoding apparatus, comprising: a processor (see fig.4, which shows processor 405) and a memory (see fig.4, which shows memory 410), wherein the memory stores processor-executable programs, the processor-executable programs, when executed by the processor(see fig.4 & para.0077, see para.0031, 0034), comprise: 
see para.0057, which discusses the processor controls the transmitter to transmit the HARQ-ACK codebook transmitted to the base unit and the processor 305 may use the DAI values to determine the bit positions within a carrier group and reference specific HARQ-ACK codebook, see fig.16, 1605-1610, see fig17, 1705 and 1715, thus determining codebook using processor also function as determining module) used by hybrid automatic repeat request acknowledgments (HARQ-ACKs) (see para.0057, which discusses concatenate the carrier group and reference slot HARQ-ACK codebooks to form the HARQ-ACK Codebook, thus codebook used for HARQ-ACK codebooks) of a plurality of physical downlink shared channels (PDSCHs) or(due or language, only one of them is being considered) transport blocks (TBs) fed back by a terminal (see para.0117, which discusses receiving 1610 a HARQ-ACK codebook from the remote unit for the downlink slot set, wherein the HARQ-ACK codebook for the downlink slot set corresponds to all downlink transmissions in the downlink slot set, see para.0051, which discusses downlink set including multiple downlink transmission, such as PDSCH transmission(s) as plurality of PDSCHs)in at least one of following manners: 
manner one: determining based on a first reference carrier in a plurality of carriers configured for the terminal (see para.0115-0116, which discusses determine based on reference slot…of a carrier group transmitted to a remote unit/UE 205, see fig.5-15, which shows reference carrier in a group/plurality of carriers, see para.0052); or(due or language, only one of them is being considered) 
manner two: determining based on downlink assignment index (DAI) information sent to the terminal(see para.0115, which discusses each of the multiple downlink transmissions[received from the base unit] having a downlink assignment index (DAI), see fig.2, which shows UE 205 receives downlink slot set and associated DAI 215, thus determine based on DAI, see fig.5-15, which shows DAI).
As discussed above, although Lei’044 discloses receive a HARK-ACK codebook from the remote unit (see fig.16, 1610, see fig.1, 1715), Lei’044 does not explicitly show the use of “decoding the codebook” as required by present claimed invention.  However, including “decoding the codebook” would have been obvious to one having ordinary skill in the art as evidenced by Park’104.  
In particular, in the same field of endeavor, Park’104 teaches the use of decoding the codebook (see para.0009, which discusses the UE to successfully encode a HARQ-ACK and to enable eNB to successfully decode the HARQ-ACK, thus eNB must have a decoding module to be used to decode HARQ-ACK).
In view of the above, having the system of Lei’044 and then given the well-established teaching of Park’104, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of “Lei’044” to include “decoding the codebook” as taught by Park’104, since Park’104 stated in para.0010+ that such a modification would provide that both a UE and an eNB are capable of accurately recognizing the size of a HARQ ACK codebook that dynamically changes. Also, an uplink HARQ-ACK overhead may be effectively controlled and the reliable uplink transmission and downlink data performance may be secured.
Regarding claim 38, Lei’044 discloses a storage medium, comprising stored programs, wherein the stored programs, when executed, perform the method of claim 1 (para.0077, see para.0031, 0034).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 19 and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by over Lei et al (US 2020/0374044).

Regarding claim 19, Lei’044 discloses a codebook processing method, comprising:
determining a codebook(see para.0057, which discusses the HARQ-ACK codebook transmitted to the base unit, see fig.16, 1605-1610, see fig17, 1705 and 1715, thus determining codebook) used by hybrid automatic repeat request acknowledgments (HARQ-ACKs) (see para.0057, which discusses concatenate the carrier group and reference slot HARQ-ACK codebooks to form the HARQ-ACK Codebook, thus codebook used for HARQ-ACK codebooks) of a plurality of physical downlink shared channels (PDSCHs) or(due or language, only one of them is being considered) transport blocks (TBs) fed back by a terminal (see para.0117, which discusses receiving 1610 a HARQ-ACK codebook from the remote unit for the downlink slot set, wherein the HARQ-ACK codebook for the downlink slot set corresponds to all downlink transmissions in the downlink slot set, see para.0051, which discusses downlink set including multiple downlink transmission, such as PDSCH transmission(s) as plurality of PDSCHs)in at least one of following manners: 
manner one: determining based on a first reference carrier in a plurality of carriers configured for the terminal (see para.0115-0116, which discusses determine based on reference slot…of a carrier group transmitted to a remote unit/UE 205, see fig.5-15, which shows reference carrier in a group/plurality of carriers, see para.0052); or(due or language, only one of them is being considered) 
manner two: determining based on downlink assignment index (DAI) information sent to the terminal(see para.0115, which discusses each of the multiple downlink transmissions[received from the base unit] having a downlink assignment index (DAI), see fig.2, which shows UE 205 receives downlink slot set and associated DAI 215, thus determine based on DAI, see fig.5-15, which shows DAI); and
feeding back the codebook(see fig.16, 1610, see fig.1, 1715).
Regarding claim 37, Lei’044 discloses a codebook processing apparatus, comprising: a processor, and a memory, wherein the memory stores (para.0077, see para.0031, 0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (US 2020/0374044) and in view of Ying et al (US 2019/0150122).
Regarding claim 23, as discussed above, although Lei’044 discloses receive a HARK-ACK codebook from the remote unit (see fig.16, 1610, see fig.1, 1715), Lei’044 does not explicitly show the use of “wherein feeding back the codebook comprises at least one of: forming a TB-level HARQ-ACK for each PDSCH or TB according to a number of PDSCHs or TBs transmitted in the scheduling unit group; forming a code block group (CBG)-level HARQ-ACK for each PDSCH or TB according to a number of PDSCHs or TBs transmitted in the scheduling unit group; or forming a bundled fixed codebook according to PDSCHs or TBs transmitted in 
In particular, in the same field of endeavor, Ying’122 teaches the use of wherein feeding back the codebook comprises at least one(due to one, only one of them is being considered) of: forming a TB-level HARQ-ACK for each PDSCH or(due to or language, only one of them is being considered) TB(see para.0051-0052, which discusses forming a TB-level HARQ-ACK codebook) according to a number of PDSCHs or(due to or language, only one of them is being considered) TBs transmitted in the scheduling unit group(see para.0051-0052, which discusses according to number of TBS transmitted, see fig.2C, 2E; forming a code block group (CBG)-level HARQ-ACK for each PDSCH or (due to or language, only one of them is being considered) TB (see fig.2B, which shows forming CBG-level HARQ-ACK codebook for TB0 and TB1) according to a number of PDSCHs or TBs transmitted in the scheduling unit group (see fig.2B, which shows according to TB0 and TB1 as number TBs in scheduled group, see fig.2D, 5E, 6E, 7E, see para.0049-0050); or(due to or language, only one of them is being considered)  forming a bundled fixed codebook (see fig.5E, which shows forming bundle HACQ-ACK codebook, see para.0049-0050, which discusses HACK-ACK multiplexing may include a CBG-LEVEL HARQ-ACK codebook…that includes semi-static as fixed CBG-level HARQ-ACK codebook. For each TB configured…, number of bits may be semi-statically configured or fixed, Thus forming a bundled fixed codebook, see fig.6E, 7E ) according to PDSCHs or(due to or language, only one of them is being considered) TBs transmitted in the scheduling unit group(see fig.5E, which shows according to TB0 and TB1 as number of TBs transmitted in scheduled group, see fig.6E, 7E), wherein the bundled fixed codebook is used for feeding back a TB-level HARQ-ACK or or(due to or language, only one of them is being considered) a CBG-level HARQ-ACK(see fig.5E, which shows bundled fixed codebook is used for feeding back a CBG-level HARQ-ACK, see fig.6E, 7E, see para.0049-0050).
before the effective filling date of the claimed invention to modify the system of “Lei’044” to include “wherein feeding back the codebook comprises at least one of: forming a TB-level HARQ-ACK for each PDSCH or TB according to a number of PDSCHs or TBs transmitted in the scheduling unit group; forming a code block group (CBG)-level HARQ-ACK for each PDSCH or TB according to a number of PDSCHs or TBs transmitted in the scheduling unit group; or forming a bundled fixed codebook according to PDSCHs or TBs transmitted in the scheduling unit group, wherein the bundled fixed codebook is used for feeding back a TB-level HARQ-ACK or a CBG-level HARQ-ACK” as taught by Ying’122, since Ying’122 stated in para.0005+ that such a modification would provide a system that improve communication flexibility and efficiency may be beneficial.
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474